944 So. 2d 524 (2006)
Diana M. CISNEROS, Appellant,
v.
Jesus CISNEROS, Appellee.
No. 4D05-4072.
District Court of Appeal of Florida, Fourth District.
December 20, 2006.
Chad R. Laing of Chad R. Laing, P.A., Boca Raton, for appellant.
No brief filed on behalf of appellee.
PER CURIAM.
The wife challenges various aspects of the final judgment of dissolution of marriage, contending that the court erred by inequitably distributing the marital assets and liabilities, improperly calculating child support, failing to award alimony, and unfairly allocating dependent tax exemptions between the parties. Because there is no transcript of proceedings, we affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla.1979) ("Without a record of the trial proceedings, the appellate court can not properly resolve the underlying factual issues so as to conclude that the trial court's judgment is not supported by the evidence or by an alternative theory."). Each issue requires a review of the trial testimony to determine whether the court abused its discretion.
Affirmed.
STEVENSON, C.J., WARNER and TAYLOR, JJ., concur.